Citation Nr: 1443165	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-01 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for status post lumbar surgery, degenerative disc disease (DDD) L4-5 and L5-S1 with residual scar.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes additional VA treatment records which were uploaded after issuance of the most recent supplemental statement of the case (SSOC) in October 2012.  However, in October 2012, the Veteran submitted a waiver indicating that he waived his right to submit additional evidence for RO consideration and, if he wished to submit additional evidence at a later time, he waived his right to have the case remanded to the RO for consideration of the evidence, and requested that the Board consider any new evidence.  See 38 C.F.R. § 20.1304 (2013).  Regardless, as the claim is being remanded, the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider this evidence on remand.  The Virtual VA e-folder also includes a September 2014 Informal Hearing Presentation (IHP) from the Veteran's representative.  The VBMS e-folder does not include any additional relevant evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain outstanding evidence, and the case is REMANDED for the following action:

1.  Associate with the claims file/e-folder all pieces of evidence relied on in the August 2013 rating decision that are not currently associated with the claims file/e-folder to include:  

(1) treatment records from the Richmond VAMC;

(2) treatment records from the Hampton VAMC, dated from March 2013 to August 2013;

(3) medical records from McDonald Army Health Center, as identified in the August 2013 rating decision, and;

(4) medical records from Walter Reed, as identified in the August 2013 rating decision.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the Veteran's lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for: 

(1) records from Sentara Careplex Hospital, as identified in a March 2008 VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), to include records of physical therapy dated from March 2006 to December 2007;

(2) any pertinent private treatment records, as referenced during VA treatment in January 2009, March 2009, March 2010, and December 2010;

(3) a January 2009 MRI of the lumbar spine; and, 

(4) records of treatment from the Hampton VAMC, dated since August 2013.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

3.  If any additional evidence obtained on remand indicates a worsening of the service-connected lumbar spine disability since the most recent VA examination, dated in August 2012, arrange for the Veteran to undergo VA examination to evaluate the service-connected lumbar spine disability.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the lumbar spine (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

The examiner should identify any neurological impairment associated with the Veteran's service-connected lumbar spine disability.  For each identified neurological impairment, the examiner should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected lumbar spine disability.  If so, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe). 

The examiner should also indicate whether the Veteran's service-connected back disorder is manifested by intervertebral disc syndrome (IVDS) and, if so, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician). If the Veteran has incapacitating episodes associated with his lumbar spine disability, the physician should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least 4 weeks but less than 6 weeks; or (b) at least 6 weeks.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his representative should be provided an SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



